Chadwick, J.
(dissenting) — I dissent. The earlier cases holding that a statement of facts should be “filed and served,” and that a notice of appeal should be “served and filed,” upon which the majority opinion is made to rest, have no foundation in reason and find no sanction in the statute. Sections 389 and 1719, Rem. & Bal. Code, merely declare that an appeal shall not be allowed unless a notice of appeal and a statement of facts shall have been both served and filed. If either requirement were lacking, the appeal might properly be denied. With both acts accomplished, the object of the statute is attained, and the proceeding should go free of hyper-technical objections. Had the legislature intended that there should be any virtue in “filing” and “serving,” before “serving” and “filing,” it would have so ordained. That no reason occurred to the legislature is made manifest when it provides in one statute that the statement of facts shall be “filed and served,” and-in the other that the notice shall be “served and filed.” If there is any meat of wisdom or strength of necessity in filing or serving the one before the *446other, it was not apparent to the legislature; and so far the courts have not pointed it out. When the documents, as in this case, were both served and filed, the act, not the time— except as the act done is within the statutory limit — being the essential thing, the writ should issue. It is true that many sessions of the state legislature have passed since the first decisions were announced by this court; but no rule of property is involved, it is a question of practice only, and the omissions of the legislature in such cases should not deter the court from overruling the cases here involved and declaring in their stead a “rule of reason.”